            Case 1:18-cv-09488-AT Document 1 Filed 10/17/18 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GEORGE CHIN,

                                 Plaintiff,                    Docket No. 1:18-cv-9488

        - against -                                            JURY TRIAL DEMANDED

 THE MUSEUM OF MODERN ART

                                 Defendant.


                                          COMPLAINT

       Plaintiff George Chin (“Chin” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant The Museum of Modern Art (“MoMA” or

“Defendant”) hereby alleges as follows:

                                  NATURE OF THE ACTION

       1.       This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of singer and

songwriter Madonna, owned and registered by Chin, a professional photographer. Accordingly,

Chin seeks monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C.

§ 101 et seq.

                                JURISDICTION AND VENUE

       2.       This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
             Case 1:18-cv-09488-AT Document 1 Filed 10/17/18 Page 2 of 6



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Chin is a professional photographer in the business of licensing his photographs to

online and print media for a fee having a usual place of business at 11 Vicarage Close, Northaw,

Potters Bar EN6 4NY United Kingdom.

       6.      Upon information and belief, MoMA is a company duly organized and existing

under the laws of the State of New York, with a place of business at 11 West 53rd Street, New

York, New York 10019. At all times material, hereto, MoMA has owned and operated a website

at the URL: https://www.moma.org (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Chin photographed singer and songwriter Madonna (the “Photograph”). A true

and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Chin is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2 107-384 and titled “MADONNA_200490_SC-1232.” See

Exhibit B.

       B.      Defendant’s Infringing Activities

       10.     On or about August 23, 2018 MoMA ran an article on the Website titled On the

25th Anniversary of Madonna: Truth or Dare. See URL
                Case 1:18-cv-09488-AT Document 1 Filed 10/17/18 Page 3 of 6



https://www.moma.org/explore/inside_out/2016/08/23/on-the-25th-anniversary-of-madonna-

truth-or-dare/. The article prominently featured the Photograph. A true and correct copy of the

article and a screenshot of the Photograph on the article are attached hereto as Exhibit C.

          11.     MoMA did not license the Photograph from Plaintiff for its article, nor did

MoMA have Plaintiff’s permission or consent to publish the Photograph on its Website.

                              FIRST CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

          12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

          13.     MoMA infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. MoMA is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

          14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.     Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.


                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
             Case 1:18-cv-09488-AT Document 1 Filed 10/17/18 Page 4 of 6



                                           (17 U.S.C. § 1202)

       17.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-16 above.

       18.     Upon information and belief, MoMA intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

       19.     The conduct of MoMA violates 17 U.S.C. § 1202(b).

       20.     Upon information and belief, MoMA’s falsification, removal and/or alteration of

the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.

       21.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by MoMA intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. MoMA also knew, or should have known, that such falsification, alteration and/or

removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiff’s copyright in the Photograph.

       22.     As a result of the wrongful conduct of MoMA as alleged herein, Plaintiff is

entitled to recover from MoMA the damages, that he sustained and will sustain, and any gains,

profits and advantages obtained by MoMA because of their violations of 17 U.S.C. § 1202,

including attorney’s fees and costs.

       23.     Alternatively, Plaintiff may elect to recover from MoMA statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                       PRAYER FOR RELIEF
     Case 1:18-cv-09488-AT Document 1 Filed 10/17/18 Page 5 of 6



WHEREFORE, Plaintiff respectfully requests judgment as follows:

1.     That Defendant MoMA be adjudged to have infringed upon Plaintiff’s copyrights

       in the Photograph in violation of 17 U.S.C §§ 106 and 501;

2.     The Defendant MoMA be adjudged to have falsified, removed and/or altered

       copyright management information in violation of 17 U.S.C. § 1202.

3.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

       gains or advantages of any kind attributable to Defendant’s infringement of

       Plaintiff’s Photograph;

4.     That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

       a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

       kind attributable to Defendant’s falsification, removal and/or alteration of

       copyright management information; or b) alternatively, statutory damages of at

       least $2,500 and up to $ 25,000 for each instance of false copyright management

       information and/or removal or alteration of copyright management information

       committed by Defendant pursuant to 17 U.S.C. § 1203(c);

5.     That Defendant be required to account for all profits, income, receipts, or other

       benefits derived by Defendant as a result of its unlawful conduct;

6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

       17 U.S.C. § 1203(b);

7.     That Plaintiff be awarded pre-judgment interest; and

8.     Such other and further relief as the Court may deem just and proper.

                        DEMAND FOR JURY TRIAL
           Case 1:18-cv-09488-AT Document 1 Filed 10/17/18 Page 6 of 6



       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       October 17, 2018
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff George Chin
